Citation Nr: 0033523	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lung disorder, claimed as due to rheumatic fever.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder, claimed as due to rheumatic fever.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis, claimed as due to rheumatic fever.


REPRESENTATION

Appellant represented by:	Jon S. Readnour, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant, C.L.M., and Reverend C.P.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont.

The veteran was afforded a videoconference hearing at the RO 
before the undersigned Veterans Law Judge in Washington, 
D.C., in March 2000.


FINDINGS OF FACT

1.  In January 1998, the RO denied service connection for a 
lung disorder, a heart disorder and arthritis, claimed as due 
to rheumatic fever, and that decision is final.

2.  The evidence associated with the claims folder since the 
January 1998 RO decision, which denied service connection for 
a lung disorder, a heart disorder and arthritis, claimed as 
due to rheumatic fever, is relevant and probative, and when 
viewed in connection with evidence previously of record, is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The unappealed January 1998 RO decision, which denied 
service connection for a lung disorder, claimed as due to 
rheumatic fever, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the January 1998 RO decision 
is new and material, and the veteran's claim for service 
connection for a lung disorder, claimed as due to rheumatic 
fever, is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

3.  The unappealed January 1998 RO decision, which denied 
service connection for a heart disorder, claimed as due to 
rheumatic fever, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

4.  The evidence received since the January 1998 RO decision 
is new and material, and the veteran's claim for service 
connection for a heart disorder, claimed as due to rheumatic 
fever, is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

5.  The unappealed January 1998 RO decision, which denied 
service connection arthritis, claimed as due to rheumatic 
fever, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

6.  The evidence received since the January 1998 RO decision 
is new and material, and the veteran's claim for service 
connection for arthritis, claimed as due to rheumatic fever, 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  
Furthermore, service connection will be granted for heart 
disease or osteoarthritis, if it is manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Such a determination requires a 
finding of a current disability, which is related to an 
injury or disease, incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Rheumatic fever is an acute infectious disease, affecting the 
structures about the joints, but without permanent bone 
damage, although it may frequently affect the endocardium.  
Mitral insufficiency without a history of rheumatic fever is 
considered functional, but aortic insufficiency is generally 
considered to be rheumatic and always when associated with 
mitral or aortic stenosis.  Aortic insufficiency manifested 
years after service without other cause will be service 
connected if the veteran had rheumatic fever during service.  
The subsequent progress of rheumatic heart disease, and the 
effect of superimposed arteriosclerotic changes cannot 
usually be satisfactorily disassociated.  It is for this 
reason that great insistence is placed upon ascertainment of 
the service-connected disease as a true pathological entity.  
38 C.F.R. § 4.101.

It is significant to note that service connection for 
rheumatic fever was denied by an administrative letter dated 
in June 1985 based on findings that rheumatic fever was not 
shown by the evidence of record.

It is also significant to note that the service medical 
records have not been furnished by the appropriate service 
department and were apparently destroyed during a fire at the 
National Personnel Records Center in St. Louis Missouri.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in a case such as this, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

The Board observes that the RO initially denied service 
connection for a lung disorder, a heart disorder and 
arthritis, claimed as due to rheumatic fever, in a January 
20, 1998 rating decision.  The RO specifically determined 
that the claimed disabilities were not incurred during active 
military service.  It was noted that none of the evidence 
submitted with those claims established that the veteran was 
treated for rheumatic fever in service or even that his 
present complaints of asthma, degenerative arthritis or 
coronary artery disease were in any way related to service or 
to remote rheumatic fever.  The evidence of record included 
private treatment records dated from January 1989 to January 
1997 and private hospitalization records dated from January 
1996 to March 1997.

The veteran was notified of that decision and of his 
appellate rights by letter dated "January 27, 1997."  (That 
date is clearly a typographical error inasmuch as the VA 
rating decision relating to the disabilities at issue was 
dated on January 20, 1998.)  Although the service 
representative in late January 1998 directed the RO's 
attention to additional medical evidence which was being 
submitted, neither the veteran nor the representative 
submitted anything which may be construed as a timely notice 
of disagreement within the one year appeal period.  
Accordingly, the January 1998 RO decision is final.  
38 U.S.C.A. § 7105.  In February 1998 the RO, after reviewing 
the newly submitted evidence, found that it was not new and 
material so as to reopen the claim for service connection.  A 
timely appeal was taken from that determination.  As a 
result, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the January 
1998 RO decision.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  LeShore v. Brown, 8 Vet. App 
406, 409 (1998).

The evidence received subsequent to the January 1998 RO 
decision includes a note from the National Personnel Record 
Center (NPRC) dated in January 1998 regarding the veteran's 
unit sick and morning reports dated from October 1942 to 
December 1942, the report of a Department of Veterans Affairs 
(VA) examination conducted in May 1999, private medical 
statements dated from December 1997 to June 1999, and sworn 
testimony provided by the veteran at the hearing before the 
undersigned Veterans Law Judge at RO in March 2000.

In a medical statement from T. McCormick, M.D., dated in 
December 1997, the private physician concluded that the 
veteran had diagnoses of severe cardiopulmonary disease, 
chronic obstructive pulmonary disease, and osteoarthritis, 
and that his "condition" was "more than likely secondary" 
to his having had rheumatic fever.

Correspondence received by the RO from the NPRC located in 
St. Louis, Missouri, dated in January 1998 indicated that 
unit sick and morning reports of the veteran showed that he 
was on the unit sick list or morning reports on multiple 
occasions from October 1942 to December 1942 and that he was 
hospitalized from December 23, 1942, to December 26, 1942.  
Additionally, it was indicated that none of the reports gave 
any indication of the condition(s) treated.

According to a medical statement from Dr. McCormick, dated in 
March 1999, the private physician concluded, in pertinent 
part, that it was his opinion that the veteran suffered 
rheumatic fever during his time in the service and that his 
present valvular heart disease with ongoing bronchial 
pulmonary symptoms and congestive heart failure was secondary 
to this rheumatic fever.

Another medical statement from Dr. McCormick dated in June 
1999 included the private physician's medical opinion that 
the veteran has a diagnosis of rheumatic heart disease.

The veteran testified at the hearing before the undersigned 
Veterans Law Judge at RO in March 2000 the he suffers from a 
lung disorder, a heart disorder and arthritis as a result of 
rheumatic fever which occurred during his period of active 
service.

To summarize, the Board finds that the evidence submitted 
since the January 1998 RO decision is new and material.  
Specifically, the Board notes that where new and material 
evidence consist of supplemental service department records 
received after a decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).  
Additionally, the medical statements from Dr. McCormick 
includes clinical findings that suggest that the veteran's 
current lung disorder, heart disorder and arthritis may be 
related to his active military service.  Moreover, the 
veteran provided detailed hearing testimony regarding 
inservice and post service history of his lung disorder, 
heart disorder and arthritis, which is presumed to be true 
for new and material purposes per Justus.  The Board finds 
that this new evidence bears directly and substantially upon 
the issues of whether service connection may be granted for 
lung disorder, heart disorder and arthritis claimed as due to 
rheumatic fever.  Accordingly, the veteran's claims for 
service connection for a lung disorder, a heart disorder and 
arthritis, claimed as due to rheumatic fever, are reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a lung disorder, claimed as due to 
rheumatic fever, is reopened.  To this extent only, the 
appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for a heart disorder, claimed as due 
to rheumatic fever, is reopened.  To this extent only, the 
appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for arthritis, claimed as due to 
rheumatic fever, is reopened.  To this extent only, the 
appeal is granted.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a lung disorder, a 
heart disorder and arthritis, claimed as due to rheumatic 
fever, and that these claims have accordingly been reopened.  
Having reopened the veteran's claims for service connection 
for a lung disorder, a heart disorder and arthritis, claimed 
as due to rheumatic fever, the next question is whether the 
Board can conduct a de novo review of the veteran's claims at 
this time.  Before the Board addresses a question that was 
not addressed by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
address the question at a hearing and, if not, whether the 
veteran would be prejudiced thereby.  See Bernard v. Brown, 4 
Vet.App. 384 (1994).  In light of this, it is now incumbent 
upon the RO to review the entire evidentiary record, in 
accordance with the regulatory and statutory procedures that 
govern adjudication of a reopened claim, prior to any further 
Board consideration of this issue.  See Bernard v. Brown, 4 
Vet.App. 384 (1994).  The evidence must be carefully weighed 
and its credibility assessed.

According to correspondence from the NPRC dated in January 
1998, it was indicated that the veteran's unit sick and 
morning reports showed that he was on the unit sick list and 
morning reports on multiple occasions from October 1942 to 
December 1942 and that he was hospitalized from December 23, 
1942, to December 26, 1942.  However, these sick and morning 
reports have not been associated with the veteran's claims 
folder.  The Board is of the opinion that another attempt 
should be made to locate any additional records.

Additionally, further factual development is required.  
Conflicts in the medical evidence as to the etiology of each 
claimed disorder must be resolved.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit, which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation for the 3 disabilities at 
issue from the VA Medical Center in White 
River Junction, Vermont; as well as from 
any other source or facility identified 
by the veteran.  If any requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his claims, with special attention to any 
evidence which would tend to show that he 
had rheumatic fever in service.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate): 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All leads 
should be followed to their logical 
conclusion.  All records, once obtained, 
should be associated with the claims 
folder.

3.  The RO should contact all possible 
sources, to include the NPRC in St. 
Louis, Missouri, to conduct a search for 
any additional service medical records, 
to include unit sick list and morning 
reports from October 1942 to December 
1942, hospitalization records dated from 
December 23, 1942, to December 26, 1942, 
and, if appropriate, hospital admission 
cards from the Office of the Surgeon 
General, Department of the Army, relative 
to the veteran's hospitalization at Ft. 
Lewis, Washington.  The results of all 
searches must be fully documented in 
writing, and inserted in the claims 
folder.

4.  The RO should contact Dr. T. 
McCormick, and ask him to provide any 
clinical records of his examination and 
treatment of the veteran for the 
disabilities at issue, which have not 
been previously provided.  He should be 
asked to provide the basis for his March 
1999 opinion that the veteran suffered 
rheumatic fever during his time in the 
service and that his present valvular 
heart disease with ongoing bronchial 
pulmonary symptoms and congestive heart 
failure was secondary to this rheumatic 
fever.  Specifically he should be asked 
whether such conclusion was based on a 
review of medical records, and, if so, 
what records were reviewed, or whether 
his conclusion was based on personal 
observations, or the self-reported 
history provided by the veteran at that 
time.  

5.  After all the development requested 
about has been undertaken, with 
unsuccessful attempts fully documented, 
the RO should schedule the veteran for an 
examination by an appropriate specialists 
in order to determine the nature and 
etiology of any ascertainable lung 
disorder, heart disorder and arthritis.  
It is imperative that the physicians who 
are designated to examine the veteran 
review the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiners are requested to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed lung disorder, heart disorder 
or arthritis, could reasonably be related 
to the veteran's period of active 
service, to include any claimed rheumatic 
fever sustained in service or 
symptomatology reported therein, as 
opposed to other factors, such as the 
aging process.  In so doing, the examiner 
is reminded that his/her opinion should 
be limited to only those facts, which 
have been verified as to the extent of 
the veteran's claimed disabilities.  
Additionally, while the veteran's history 
should be reviewed, careful attention 
should be directed to the findings 
contemporaneously recorded in the service 
medical records and post-service period, 
including the opinion offered by Dr. 
McCormick in March 1999 that was based 
primarily on unverified history.

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  Otherwise, the complete 
rationale for all opinion expressed and 
conclusions reached should be set forth 
in a typewritten report.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO should also ensure that all 
necessary development is undertaken in 
accordance with the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to 
be codified at 38 U.S.C. § 5100, et 
seq.).

8.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim on 
appeal on the basis of all pertinent 
evidence of record (to include all that 
added to the record since the last SSOC).  
In so doing, the RO should weigh each 
item of evidence, and determine the 
veteran's credibility when matched 
against the medical records, lay 
statements, etc.

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

9.  If the benefit sought by the veteran 
continues to be denied, he and his 
attorney must be furnished a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



